Title: Thomas Jefferson to Martha Jefferson Randolph, 6 June 1814
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          My dear Martha  Poplar Forest June 6. 14.
          I have for some time been sensible I should be detained here longer than I had expected, but could not till now judge how long. Chisolm will finish his work in about 10. days, and it is very essential that I should see the walls covered with
			 their plates, that they may be in a state of preservation. this will keep me 3. or
			 4. days longer, so that I expect to be here still about a fortnight longer.
			 there have not been more than 2. or 3. days without rain since I came here, and the last night the most tremendous
			 storm of
			 rain, wind & lightening I have ever witnessed. for about an hour the heavens were in an unceasing blaze of light, during which you might at any moment have seen to thread a needle. they had
			 been
			 deluged with rain before I came; and the
			 continuance of it threatens injury to our wheat, which is indifferent at best.
			 I have
			 not seen a pea since I left Albemarle, and have no vegetable but spinach and scrubby lettuce. Francis and
			 Wayles Baker are with me. my journey was performed without an accident. the horses & postilions performed
			 well. James will be an excellent driver, and
			 Israel will do better with more strength and practice. you will always be perfectly safe with their driving. if
			 Wormly &
			 Ned should get through the ha! ha! and cleaning all the grounds within the upper roundabout, they should next widen
			 the Carlton road, digging it level and extending it upwards from the grave corner of the graveyard up, as the path runs into the upper Roundabout, so as to make the approach to the house from that quarter on the North side instead of the South. present me affectionately to all the family, and be assured of my warmest love
          Th:
            Jefferson
        